         Case 2:19-cv-05321-CMR Document 64 Filed 09/03/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GLAXOSMITHKLINE LLC,                                 :
         Plaintiff,                                  :
    v.                                               :       CIVIL ACTION NO. 19-5321
BOEHRINGER INGELHEIM                                 :
PHARMACEUTICALS, INC.,                               :
         Defendant.                                  :

                                             ORDER

       AND NOW, this 3rd day of September 2020, upon consideration of Plaintiff’s Amended

Motion for Preliminary Injunction [Doc. No. 36], the responses thereto, and all related filings,

after a hearing held on March 10, 2020, and for the reasons stated in the accompanying

Memorandum Opinion, it is hereby ORDERED that the Amended Motion is GRANTED in

part and DENIED in part as follows:

       1) BI shall CEASE AND DESIST from conveying in promotional, training, and/or

           educational materials the following messages or creating the false or misleading

           impression that the following messages are true (the “Prohibited Claims”):

               a. Peak inspiratory flow (PIF) has any effect upon the efficacy of drugs used to

                   treat Chronic Obstructive Pulmonary Disease (COPD);

               b. The deposition of a therapeutic or adequate dose of medication in the lungs is

                   dependent upon the peak inspiratory flow rate (PIFR) of the patient;

               c. A meaningful number of patients are unable to activate dry powder inhalers

                   (DPIs); and

               d. DPIs are “suboptimal inhalers.”

       2) Given their use of the Prohibited Claims, BI shall CEASE AND DESIST using the

           Current Visual Aid and the Respiratory Learning System training document.
 Case 2:19-cv-05321-CMR Document 64 Filed 09/03/20 Page 2 of 2




3) BI shall prominently display – in a font no smaller than the majority of the type, on

   the pertinent page – the following disclaimer on all promotional materials for COPD

   medications that reference PIF: “A relationship between PIF and the efficacy of

   COPD medications has not been established.”

4) BI shall promptly re-train all of its sales representatives to ensure that they no longer

   make any of the Prohibited Claims.

5) In all other respects, GSK’s Amended Motion is DENIED.

6) Bond is set at $5,000,000.

It is so ORDERED.

                                              BY THE COURT:

                                              /s/ Cynthia M. Rufe
                                              _____________________
                                              CYNTHIA M. RUFE, J.
